                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF INDIANA
                                   SOUTH BEND DIVISION

 EMMANUEL A. WINTERS,

                          Plaintiff,

         v.                                                 CAUSE NO.: 3:19-CV-430 DRL-MGG

 J. OVERHOLSER et al.,

                         Defendants.

                                       OPINION AND ORDER

        Mr. Emmanuel A. Winters, a prisoner without a lawyer, filed a complaint against Wexford

Health Sources, Inc. and two of its employees alleging he was denied proper mental health treatment

and medication while incarcerated at the Miami Correctional Facility. “A document filed pro se is to be

liberally construed, and a pro se complaint, however inartfully pleaded, must be held to less stringent

standards than formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007)

(quotation marks and citations omitted). Nevertheless, pursuant to 28 U.S.C. § 1915A, the court must

review the complaint and dismiss it if the action is frivolous or malicious, fails to state a claim, or seeks

monetary relief against a defendant who is immune from such relief.

        Mr. Winters alleges that he suffers from mental health issues that were exacerbated by

segregated housing for three months and a lack of medication. On February 22, 2019, Mr. Winters

was assigned to a Restrictive Status Housing Unit (RHU) at the Miami Correctional Facility for 120

days. ECF 1-1 at 11. On March 25, 2019, Mr. Winters informed J. Overholser, a Wexford mental

health psychologist, that he needed medication and therapy because he was feeling mentally unstable

from his placement in RHU. He pointed out that his mental health code was a “C,” which made

isolation problematic and worsening depression likely. Mr. Winters says he explained to the

psychologist that he had stopped taking his prescribed Zoloft; and, though he had requested a change
of medication from the mental health department because he “didn’t like the side effects,” he had not

received a response. ECF 1 at 3. He asked Ms. Overholser if she would “please put in a referral to get

me released from segregation early since they are unable to provide me with my medication to handle

me being in my cell 23 hours a day.” Id. Ms. Overholser reportedly denied that request and did not

provide Mr. Winters with therapy or assist him with receiving medication, so Mr. Winters filed a

grievance. An appeal of that grievance was denied on May 16, 2019:

        You saw a psychiatric prescriber on 4/10/2019 and were advised that the reason the
        medication was discontinued was because you were not taking it. The prescriber agreed
        to allow you to try taking Celexa 20 mg and you have been transferred from RHU to
        a mental health unit so the relief you were seeking has already been provided.

ECF 1-1 at 1.

        Mr. Winters admits that he has been transferred to and currently resides within the mental

health unit at the New Castle Correctional Facility. ECF 1 at 4. It is unclear when Mr. Winters began

taking the new prescribed medication, but he refers to the lack of medication in the past tense,

suggesting that this issue has been addressed. Id.

        In any event, Mr. Winters alleges that Ms. Overholser’s failure to provide him with proper

medical treatment while at the Miami Correctional Facility caused him to suffer unnecessarily from

his depression. Namely, he alleges that he attempted to commit suicide and did not eat for a week

because he “wasn’t getting my medication.” Id. Currently—due mainly to his placement in segregation

at the New Castle Correctional Facility—he alleges that he continues to suffer from emotional distress,

anxiety, a lack of sleep, self-criticism, and a general feeling of malaise. Id. He does not, however,

provide details about his current medical care or providers. Mr. Winters seeks only monetary damages

against Wexford, Ms. Overholser, and Director of Nursing L. Ivers (also employed by Wexford).

        Under the Eighth Amendment, inmates are entitled to constitutionally adequate medical care.

Estelle v. Gamble, 429 U.S. 97, 104 (1976). To establish liability, a prisoner must satisfy both an objective

and subjective component by showing: (1) his medical need was objectively serious; and (2) the


                                                     2
defendant acted with deliberate indifference to that medical need. Farmer v. Brennan, 511 U.S. 825, 834

(1994). A medical need is “serious” if it is one that a physician has diagnosed as mandating treatment,

or one that is so obvious that even a lay person would easily recognize the necessity for a doctor’s

attention. Greeno v. Daley, 414 F.3d 645, 653 (7th Cir. 2005). Deliberate indifference means that the

defendant “acted in an intentional or criminally reckless manner, i.e., the defendant must have known

that the plaintiff was at serious risk of being harmed and decided not to do anything to prevent that

harm from occurring even though he could have easily done so.” Board v. Farnham, 394 F.3d 469, 478

(7th Cir. 2005) (internal quotation marks, brackets, and citations omitted).

        Mr. Winters has stated a claim against Ms. Overholser under the Eighth Amendment. He

alleges that she knew of his worsening depression as early as March 25, 2019, but failed to provide

him with adequate mental health therapy or assist him with receiving psychotropic medication while

he was in segregation, thereby causing him to attempt suicide and refuse to eat for a period of time.

Although the details in his compliant are sparse, particularly on timing, liberally construed the

complaint plausibly suggests that she was deliberately indifferent to serious medical needs.

        Mr. Winters has also sued Wexford. A private company performing a state function can be

held liable to the same extent as a municipal entity under Monell v. Dept. of Soc. Servs. of City of New York,

436 U.S. 658 (1978). See Rice v. Corr. Med. Servs., 675 F.3d 650, 675 (7th Cir. 2012) (Monell framework

applies to private company providing medical care at correctional facility). A corporation “cannot be

held liable under § 1983 on a respondeat superior theory,” however. Calhoun v. Ramsey, 408 F.3d 375, 379

(7th Cir. 2005). Corporate liability exists only “when execution of a [corporation’s] policy or custom .

. . inflicts the injury.” Id. Mr. Winters does not identify any policy or practice maintained by Wexford

that resulted in his injuries, so he has not stated a claim against Wexford.

        Mr. Winters names Director Ivers as a defendant in the caption, but he does not mention her

in the body of his complaint. There is no general respondeat superior liability under 42 U.S.C. § 1983.



                                                      3
Burks v. Raemisch, 555 F.3d 592, 596 (7th Cir. 2009). “[P]ublic employees are responsible for their own

misdeeds but not for anyone else’s.” Id. “Only persons who cause or participate in the violations are

responsible.” George v. Smith, 507 F.3d 605, 609 (7th Cir. 2007). Because Mr. Winters has not articulated

a basis for suing Director Ivers, he has not stated a claim against her.

        For these reasons, the court:

        (1) GRANTS Emmanuel A. Winters leave to proceed on his Eighth Amendment claim of

deliberate indifference for money damages against J. Overholser in her individual capacity for allegedly

failing to provide him with mental health therapy or assist him with receiving psychotropic medication

from March 25, 2019, until he was transferred to the New Castle Correctional Facility;

        (2) DISMISSES Wexford Health Sources, Inc. and L. Ivers;

        (3) DISMISSES all other claims;

        (4) DIRECTS the clerk and the United States Marshals Service to issue and serve process on

J. Overholser at the Indiana Department of Correction with a copy of this order and the complaint

(ECF 1) as required by 28 U.S.C. § 1915(d); and

        (5) ORDERS, pursuant to 42 U.S.C. § 1997e(g)(2), J. Overholser to respond, as provided for

in the Federal Rules of Civil Procedure and N.D. Ind. L.R. 10-1(b), only to the claims for which

Emmanuel A. Winters has been granted leave to proceed in this screening order.

        SO ORDERED.

        August 19, 2019                                 s/ Damon R. Leichty
                                                        Judge, United States District Court




                                                    4
